Citation Nr: 1111184	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  01-01 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant joined the United States Naval Reserve in October 1954, with verified and unverified periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA), including shipboard ACDUTRA from August 28, 1955, to September 10, 1955.  He served on active duty (AD) in the Navy from February 1956 to September 1959, and subsequently was a member of the Naval Reserve until October 1962, when he was discharged.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2000 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

This case was most recently remanded by the Board for additional development in April 2008.  It was returned to the Board for appellate review.  In November 2010, the Board requested a medical expert opinion pursuant to 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 20.901.  This opinion was rendered in December 2010.


FINDINGS OF FACT

1.  The appellant's service medical records contain no findings or diagnoses of any hearing loss, nor was any such disorder demonstrated until many years after the appellant's separation from military service.

2.  There is no competent medical evidence of any nexus between the appellant's current bilateral hearing loss and any aspect of his military service, including in the Naval Reserve.

3.  The preponderance of the evidence is against a finding that the appellant has current hearing loss in either ear which is due to events in active service or in the Naval Reserve, and sensorineural hearing loss as an organic disease of the nervous system is not shown to have been manifested to a compensable degree within one year after the appellant's separation from active service in September 1959.


CONCLUSION OF LAW

The appellant does not have hearing loss in either ear that is the result of disease or injury incurred in or aggravated by active duty service or any period of ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In June 2007, April 2008, and November 2009, the RO sent the appellant letters informing him of the types of evidence needed to substantiate his hearing loss claim and its duty to assist him in substantiating his service connection claim under the VCAA.  In addition, the April 2010 SSOC reflects readjudication of the claim.  VA therefore has informed the appellant of the types of evidence needed to substantiate his service connection claim and its duty to assist him in substantiating his hearing loss claim under the VCAA.  The letters informed him that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, records from other Federal agencies, etc.  He was advised, under 38 C.F.R. § 3.159(b)(1), that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the Veteran has not alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VCAA notice has been demonstrated in this case.

The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the April 2010 SSOC explained the basis for the RO's actions, and provided him with the opportunity to submit more evidence.  All relevant evidence identified by the appellant relative to his hearing loss service connection claim has been obtained and associated with the claims file, and he has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of his hearing loss service connection claim, and to respond to VA notices.

In addition, to whatever extent the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the appellant in proceeding with the present decision.  VA letters sent to the appellant in March 2006, June 2007, April 2008, and November 2009 contained the information required by Dingess. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, relevant service treatment records (STRs) have been associated with the claims file.  Private and VA outpatient medical treatment records have also been associated with the claims file.  The appellant was afforded a VA examination in December 1997.  The evidence of record also includes a December 2010 medical expert opinion that was obtained pursuant to 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 20.901.

A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The December 1997 VA examination was conducted by an audiologist.  The December 2010 opinion was rendered by an otolaryngologist.  The otolaryngologist's report reflects review of the appellant's prior medical records.  The audiologist's report included the appellant's report of his symptoms for the claimed bilateral hearing loss and demonstrated objective evaluations.  The examiner was able to assess and record the condition of the appellant's auditory acuity as an audiometric examination was accomplished.  

The Board finds that the December 1997 examination report is sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings relating to the appellant's claimed hearing loss.  In addition, it is not shown that the examination was in any way incorrectly prepared or that the VA examiner failed to address the clinical significance of the appellant's claimed hearing loss condition.  Further, the VA examination report addressed the applicable rating criteria.  The December 2010 medical expert opinion concluded that there was insufficient information to provide an etiologic opinion without result to mere speculation and further indicated that the inability to provide a definitive opinion was due to the fact that no audiometric data existed for the appellant until many years after service.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded an adequate examination for his claimed bilateral hearing loss.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  He did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

The Veteran was provided with notice as to the medical evidence needed to service connect hearing loss, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of his hearing loss claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The resolution of this issue must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).  There must be medical evidence of a nexus relating an in-service event, disease, or injury, and a current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  "The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24).  It follows from this that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing AD or ACDUTRA, or injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 1131; see McManaway v. West, 13 Vet. App. 60, 67 (1999) (quoting Brooks v. Brown, 5 Vet. App. 484, 485 (1993) (discussing 38 U.S.C.A. §§ 101(24), 1131) (stating that the law "permits service connection for persons on inactive duty [training] only for injuries, not diseases, incurred or aggravated in line of duty").

Presumptive periods do not generally apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain diseases first manifested after separation) for the periods of ACDUTRA or INACDUTRA is not appropriate.

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Certain chronic disabilities, such as diseases of the nervous system (e.g., sensorineural hearing loss), may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The determination of whether a veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores utilizing recorded Maryland CNC word lists are less than 94 percent.  38 C.F.R. § 3.385.

The Court has indicated that, "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The Court held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  The Court further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

The Veteran is seeking service connection for bilateral hearing loss.  Review of the medical evidence of record reveals that the Veteran has currently demonstrated hearing loss that meets the requirements of 38 C.F.R. § 3.385.  He contends that he first experienced diminished hearing following service in the Naval Reserve with a cruise on a ship.  His service records indicate that he served for approximately 14 days on a 376-foot destroyer in August/September of 1955.  He subsequently served on active duty in the Navy, including almost eight months at sea, but reports that he was not exposed to acoustic trauma during that time.  In written argument submitted to the Board in March 2011, he reiterated his contention that even though there was no documentation, he had first detected hearing loss in 1957.  He wrote that his exposure to loud noises during his Navy service caused destruction of his acoustical epithelial cells with resultant high frequency hearing loss.

Review of the Veteran's STRs reveals no complaints, findings, treatment, or diagnosis of hearing loss during service.  The appellant had normal hearing measured by whispered voice and spoken voice at several medical examinations conducted between October 1954 and August 1959.  

The appellant underwent a VA examination for hearing loss in December 1997.  The examining audiologist noted his report of in-service noise exposure without ear protection, and his report that he had not had any treatment for hearing loss since service except for occasional audiograms which he could not obtain.  Audiometric testing was conducted and the appellant's puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
80
90
85
LEFT
35
30
70
85
95

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  

The evidence of record includes the report of a private audiological examination conducted in September 1999; this testing revealed mild to profound bilateral sensorineural hearing loss.  The examining audiologist stated that the test results were consistent with hearing loss due to noise exposure, as well as with genetic predisposition to hearing loss and presbycusis.  She further stated that any one or all of those factors may have contributed to the Veteran's hearing loss.  

A May 2000 report from a private otolaryngologist states that the appellant had a long history of noise exposure from firearms, both in the military and from frequent hunting as a teenager.  A May 2000 report from a private audiologist indicates that the Veteran reported bilateral sensorineural hearing loss beginning in about 1953, which he indicated was a time he was in the Naval Reserve.  He said that he was not actually aware of hearing difficulty until about 1957, and that his hearing loss had especially worsened over the previous ten years.  The audiologist also noted the appellant's report of noise exposure from firearms, both in the military and from frequent hunting as a teenager.  Neither of these two private health care providers rendered any opinion as to the etiologic cause or onset date of the appellant's current hearing loss.

As previously noted, the Board requested a medical expert opinion pursuant to 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 20.901.  This opinion was rendered in December 2010.  The otolaryngologist who reviewed the claims file stated that a definitive opinion could not be rendered because there was no audiometric evidence from the time period of the Veteran's Navy service to compare with the audiometric evidence generated in the late 1990s.  Therefore, the state of the appellant's hearing at the time of his separation from service could not be objectively described, nor could the progression of his hearing loss be evaluated.  The otolaryngologist did state agreement with the October 1999 statements by the appellant's private audiologist that the appellant's hearing loss could be attributed to presbycusis, which is nerve deafness due to the aging process (the Veteran is now 74 years of age); influence by genetic predisposition; and accumulative effect of noise exposure.

Affording the Veteran the benefit of the doubt, the Board concedes that he experienced noise exposure during his active service.  However, in order to establish service connection for hearing loss, the appellant must still show that his currently claimed disability is related to the noise exposure during his active service or his reserve service.  There is no competent evidence in the record that suggests a relationship between the Veteran's current hearing loss and any incident of his AD service in the Navy or any period of ACDUTRA or INACDUTRA.

Service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The Board finds that the preponderance of the competent evidence is against a finding of a nexus between the Veteran's bilateral hearing loss and his active service and/or or any period of ACDUTRA or INACDUTRA, despite his contentions to the contrary.  In that regard, the Board finds substantially probative the October 1999 statement from the private audiologist and the December 2010 statement by the VA otolaryngologist that there are at least two other possible causes for the appellant's current hearing loss besides noise exposure in service.  This is not contradicted by any other medical evidence of record.

Further, with respect to presumptive service connection, the evidence does not show that hearing loss was manifested to a compensable degree within a year of the Veteran's discharge from AD service in 1959.  The first evidence in the record of hearing loss is in 1997.  Accordingly, service connection is not warranted on a presumptive basis for the appellant's active duty.

The Board has considered the appellant's statements asserting a nexus between his currently diagnosed hearing loss and service; he has stated that he was exposed to naval gunfire while on a summer cruise for the Navy Reserve and that he first was aware of having hearing loss in 1957.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board recognizes the sincerity of the arguments advanced by the appellant that he has bilateral sensorineural hearing loss that is related to his military service.  It is true that a veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, as noted by the Court in Hensley, supra, hearing loss is measurable by objective testing.  Furthermore, such testing requires specialized equipment and training for a determination as to decibel levels at specific frequencies, as well as Maryland CNC testing, and is therefore not susceptible to lay opinions as to the severity of hearing loss.  Although the appellant is competent to say that he experienced hearing problems in his ears while in service and now, he does not have the expertise to state that he met the requirements of 38 C.F.R. § 3.385 at any specific time; audiometric testing would be required.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  Thus, the Board cannot give decisive probative weight to the opinions of the appellant as to the severity of his claimed hearing loss, because he is not qualified to offer such opinions. 

Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for hearing loss in the right or left ear.  For the above reasons, the Board finds that the preponderance of the evidence is against the appellant's bilateral hearing loss claim.  Because the preponderance of the evidence is against the bilateral hearing loss service connection claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for right and left ear (bilateral) hearing loss is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


